A. LEON HIGGINBOTHAM, Circuit Judge,
concurring..
I concur in the holding of the court, specifically, that the Department was not empowered by statute to order the states to repay the amounts that were determined to have been misspent.
I cannot agree that the issue of what common law remedies the Department may have had is properly before us, because it is clear that no such remedies were exercised by the Department in these cases. I therefore believe that the court’s discussion of the scope of the Department’s setoff remedy is dictum.
With that understanding, I concur.